Citation Nr: 0203239	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  97-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from February 1992 to 
August 1996.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for sinusitis, and assigned a 0 percent rating.  
The veteran appealed the issue of entitlement to a higher 
evaluation.  In February 2001, the Board remanded the claim 
for additional development.  In November 2001, the RO 
increased the veteran's rating to 30 percent.  


FINDING OF FACT

The veteran's sinusitis is productive of constant headache, 
nasal discharge and tenderness around the eyes; he has not 
undergone either repeated sinus surgeries, or a radical sinus 
surgery; the evidence does not show that he has chronic 
osteomyelitis requiring repeated curettage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6510 (effective prior to October 7, 1996); Diagnostic Code 
6510 (as in effect October 7, 1996 and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the September 1996 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher evaluation for his sinusitis.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and the November 2001 
supplemental statement of the case (SSOC), informed the 
appellant of the evidence needed to substantiate his claim.  
In addition, in February 2001, the RO sent the veteran a 
letter notifying him of the VCAA's provisions.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC and the 
February 2001 letter sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the basis of the denial of this claim.  
The RO has requested all relevant treatment records 
identified by the appellant.  The RO has also obtained VA and 
non-VA treatment records, as well as service medical records 
from the National Personnel Records Center.  In addition, the 
appellant has been afforded VA and VA "fee-basis" 
examinations for the disability in issue.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues that a higher evaluation is warranted for 
his sinusitis.  In a statement accompanying his substantive 
appeal, received in March 1997, he argued that his sinuses 
were sensitive to atmospheric conditions, and were often 
productive of swelling, tenderness and purulent, bloody 
discharge which caused him to miss work and school at least 
six times in the past year.  He has also submitted several 
printouts from the internet, which discuss the description, 
and uses for, the medications Levaquin, Cefprozil and 
Augmentin.

In September 1996, the RO granted service connection for 
sinusitis, and assigned a 0 percent rating.  The veteran 
appealed the issue of entitlement to a higher evaluation.  In 
February 2001, the Board remanded the claim for additional 
development.  In November 2001, the RO increased the 
veteran's rating to 30 percent, effective August 25, 1996, 
the day following his discharge from service.  As the RO's 
increase did not constitute a full grant of the benefit 
sought, the claim for a higher evaluation remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the issue is whether a rating in excess 
of 30 percent for sinusitis is warranted for any period from 
August 25, 1996 to the present.  

The veteran's claim was filed in July 1996,and his sinusitis 
has been rated under the diagnostic codes as provided in 38 
C.F.R. § 4.97.  The Board initially notes that the veteran 
filed his claim for an increased rating for sinusitis prior 
to recent changes which have amended the VA Rating Schedule, 
38 C.F.R. Part 4.  Specifically, effective October 7, 1996, 
the general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) was changed.  See 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996). 

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The RO considered the old regulations in the September 1996 
rating decision, and the November 1999 supplemental statement 
of the case (SSOC) provided notice of both the new and the 
old regulations to the veteran and his representative.  Since 
the veteran and his representative have had an opportunity to 
submit evidence and argument related to both regulations, the 
Board's decision is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to October 7, 1996, 
a 30 percent disability rating was warranted where the 
sinusitis was severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
disability rating was warranted for post-operative sinusitis 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (1996).

Under the rating criteria in effect from October 7, 1996, a 
30 percent disability rating is warranted for sinusitis where 
there are three or more incapacitating episodes of sinusitis 
per year that require prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
disability rating is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note to the rating criteria states 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514 (2001).

The medical evidence in this case includes VA and non-VA 
outpatient treatment reports, dated between 1997 and 1999, 
and VA examination reports (to include VA fee-basis 
examination reports from QTC Medical Services (QTC)), dated 
between 1996 and 2001.  

An August 1996 VA examination report shows that the veteran 
complained of sinusitis attacks, frontal sinus headaches, and 
that he was "sensitive to pressure changes."  The examiner 
indicated that a radiograph of the sinuses (apparently taken 
during the veteran's service, and prior to the examination) 
did not show evidence of sinusitis.  On examination, the 
sinuses were normal.  An X-ray of the sinuses resulted in an 
impression of right maxillary sinusitis.  The relevant 
diagnosis was right maxillary sinusitis, by X-ray.  

VA outpatient treatment reports, dated between January 1997 
and February 1999, show treatment for sinusitis in April and 
December of 1997, and that the veteran was using several 
medications.  The assessments included sinusitis and 
rhinitis.  

A QTC examination report, dated in February 1999, shows that 
the veteran complained of occasional sinus congestion about 
two to three times a year.  An ear nose and throat 
examination showed that all systems were clear.  There was no 
relevant diagnosis.  

Records from private pharmacies, dated between 1996 and 2000, 
indicate that the veteran periodically received prescriptions 
for medications that included Flonase, Augmentin, Levaquin 
and Cefzil.  

Records from the New Hanover Health Network show the 
veteran's sick leave taken between August 1998 and March 
2001.  In this regard, in a note, received in April 2001, the 
veteran stated that date blocks with an "S" in them 
represented sick leave taken.  However, these records do not 
note the reasons that the sick leave was taken, and the 
veteran has not specified any particular date(s) for which 
his sinusitis caused him to miss work.  Accordingly, these 
records will not be further discussed.  

A report from Wilmington Health Associates (WHA), dated in 
February 2001, shows complaints of "longstanding sinus and 
nasal problems," and current right-sided nasal congestion.  
The veteran reported three to four episodes of sinus 
infection per year, and near-constant headache over the right 
maxilla and in the right pre-orbital region.  There were no 
apparent triggers.  He stated that he was currently on 
Flonase, and that he had previously been on Augmentin.  On 
examination, there was moderate turbinate hypertrophy, with 
erythematous and thick nasal mucosa.  The diagnoses were 
chronic sinusitis, nasoseptal deviation and allergic 
rhinitis.  It was recommended that he continue using Flonase, 
and that he take Tequin and Duratuss.  An April 2001 WHA 
report shows that the veteran reported that he was feeling 
better on antibiotics, but that his symptoms had recurred 
once he stopped taking them.  On examination, there was mild 
nasal septal deviation, slight erythema of the nasal mucosa.  
A computerized tomography (CT) scan reportedly revealed 
bilateral concha bullosa, with fluid and an air fluid level 
in the frontal sinus.  There was some extra septation of the 
right frontal sinus, and an inclusion cyst in the left 
maxillary sinus with some mucosal thickening of the ethmoids.  
The diagnosis was chronic sinusitis, incomplete resolution on 
antibiotics.  Cefazil and a Medrol dose-pak were prescribed.  

A QTC examination report, dated in May 2001, shows that the 
veteran complained of constant sharp frontal headaches which 
required him to go into a dark room for relief, as well as a 
profuse discharge from his nose and tenderness around his 
eyes.  On examination, the nose had decreased air entry.  
There was tenderness over the sinuses, and a deviated nasal 
septum was noted.  The veteran was noted to refuse to have an 
X-ray taken, essentially asserting that he had recently 
undergone a CT scan which should be sufficient for rating 
purposes.  The diagnosis was chronic sinusitis, nasal septum 
deviation and allergic rhinitis.  The examiner stated that 
endoscopic sinus surgery was required, and listed the 
veteran's symptoms as constant headache, nasal discharge and 
tenderness around the eyes.    

The Board finds that a rating in excess of 30 percent for the 
veteran's sinusitis is not warranted.  With regard to the 
both the old and the new criteria, the veteran is not shown 
to have ever had a radical sinus operation, and the evidence 
does not show that he has chronic osteomyelitis.  Therefore, 
under the old criteria, he cannot be considered to have had a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  Under the new criteria, he cannot be considered 
to have had radical surgery with chronic osteomyelitis, or 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim that the criteria for a rating in excess of 
30 percent for sinusitis have been met, and that the claim 
must be denied.  

The Board has determined that the preponderance of the 
evidence is against the claim.  To that extent, the veteran's 
statements as to an increased level of severity of the 
disability at issue is not probative.  It follows that there 
is not such a balance of the positive evidence with the 
negative evidence to otherwise permit favorable 
determinations on this issue.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for sinusitis is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

